Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 12/02/2020.  Claims 1-20 are pending in the case.  Claims 1, and 19 are independent claims.

Claim Objections
Claims 3, 13 are objected to because of the following informalities: 
Claim 3 recites “the mobile device” which lack antecedent basis, the “computer device” is obviously intended;
Claim 13 recites “segment the media fileinto” wherein “segment the media file into” is obviously intended.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under AIA  35 U.S.C §102(a)(2) as being anticipated by CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017).

As to independent claim 1, CLINTON teaches a method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility (Abstract, According to techniques and systems disclosed herein a pre-assessment profile may be generated for a learner based on a designated activity; “controlling dissemination of instructional content to operators performing procedures at equipment within a facility” is the intended use in the preamble), the method comprising: 
- at a computing device associated with a user (paragraph [0026], FIG. 11A is a block diagram of an example device 1100 in which one or more features of the disclosure can be implemented), accessing a digital procedure containing a first instructional block comprising a first instruction (paragraph [0050], the pre-assessment profile of a second learner may indicate that the learner is not already capable of creating a three-dimensional box from a cardboard cutout with perforated edges; paragraph [0050]-[0058], For this second learner, the activity steps for the designated activity of shipping an ordered product may include 8 steps; the 8 steps is the digital procedure) in a set of formats (Fig. 6A, paragraph [0032], The media types may include, but are not limited to one or more or a combination of video, image, audio, text, force feedback, touch, vibrations, haptic signals, hologram, augmented reality, virtual reality, or the like)
a text format corresponding to a first degree of guidance (paragraph [0064], TABLE 1 Media Type Graded Value Image or Text only; and also, Fig. 6A, Legend 601 show different media types corresponding to different degree grade, text only corresponding to grade 1); 
an audio format corresponding to a second degree of guidance different from the first degree (paragraph [0064], TABLE 1 Media Type Graded Value Audio only; and also, Fig. 6A, Legend 601 show different media types corresponding to different degree grade, audio only corresponding to grade 2); and 
a visual format corresponding to a third degree of guidance greater than the first degree and the second degree (paragraph [0064], TABLE 1 Media Type (image and/or text); video with audio has higher degree than text  or audio format; and also, Fig. 6A, Legend 601 show different media types corresponding to different degree grade, video only corresponding to grade 4)); 
- accessing a minimum instruction guidance specification assigned to the user for a current instance of the digital procedure at the computing device (paragraph [0032], a pre-assessment profile may be generated for a learner for the designated activity. The pre-assessment profile may enable the system to better customize activity steps and/or media types for a user, as further disclosed herein. At step 130, a plurality of activity steps may be generated; such that the plurality of activity steps provide prompts to the learner, which, in part or as a whole, enable a learner to complete a designated activity; the pre-assessment profile is the minimum instruction guidance specification; paragraph [0043], The activity steps may be generated based at least in part on the pre-assessment profile of a learner. As a non-limiting example, the pre-assessment profile of a first learner may indicate that the learner is capable of creating a three-dimensional box from a cardboard cutout with perforated edges);
- in response to initiation of the first instructional block in the digital procedure, presenting the first instruction in a particular format, in the set of formats, corresponding to a particular degree of guidance approximating the minimum instruction guidance specification (paragraph [0033], At step 150, the plurality of activity steps are provided to the learner via an output device, based on the identified media type. The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device, a voice command, a tap, a gesture detected by a sensor or device, or the like; applicable activation initiates the first step of the steps which is the digital procedure; paragraph [0084], a high pre-assessment score may indicate that the user may be able to perform the corresponding activity step with a low amount of guidance such that a text media type may be selected);
in response to selection of additional guidance for the first instruction, presenting the first presented content in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree (paragraph [0084], A low pre-assessment score may indicate that the user may perform the corresponding activity step with a higher amount of guidance such that a video media type may be selected. For example, the pre-assessment score for activity step 1 is 80 which is higher than the pre-assessment score for activity step 9, which is 90. As indicated in column 620, a media type may be allocated for each activity step based on the pre-assessment score. The media type for activity step 1 with the higher pre-assessment score is an image and the media type for activity step 9 with a lower pre-assessment score is a video; the video is the second format, which is a higher degree of guidance); 
in response to completion of the first instructional block, initiating a second block in the digital procedure (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303, for example, at the beginning of a training period; selecting 302 initiates the second step of the activity procedure; and also paragraph [0069], If the activity step is not the last activity step, then the system loops back to step 316 such that a media type is selected for the next pending activity step).

As to dependent claim 2, the rejection of claim 1 is incorporated. CLINTON teaches the method of claim 1, wherein accessing the digital procedure comprises accessing the digital procedure containing the first instructional block (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303; 301 is the first instructional block) comprising the first instruction in the set of formats comprising: 
the text format comprising a textual description of a first process step in the digital procedure (paragraph [0064], TABLE 1 Media Type Graded Value Image or Text only; and also, Fig. 6A, Legend 601 show different media types corresponding to different degree grade, text only corresponding to grade 1);
the audio format corresponding to the second degree of guidance greater than the first degree and comprising an audio recording of a voice describing the first process step (TABLE-US-00001 TABLE 1 Media Type Audio + (image and/or text); Fig. 6A, paragraph [0060], a media type may be a video with an audio overlay such that the audio overlay describes the visuals provided in the video); and 
the visual format comprising a video clip depicting performance of the first process step (Fig. 6A, paragraph [0064], a media type that provides a greater amount of information (e.g., video) is shown to have a higher graded value than a media type that provides a lesser amount of information (e.g., image); paragraph [0063], a television and a mobile phone may both be capable of providing a video activity step).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19, and 21 are rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) in view of PANDIAN et al. (US 20180017959 A1, hereinafter PANDIAN).

claim 19, CLINTON teaches a method (Abstract, According to techniques and systems disclosed herein a pre-assessment profile may be generated for a learner based on a designated activity; learners are the operators for presenting procedure instructions), the method comprising: 
- at a computer system, accessing an electronic document for a procedure (paragraph [0036], As shown in FIG. 3A, a mobile device 300 may provide a plurality of designated activities 301 through 303 based on a given learners personal profile as well as an indication that the given learner is applying for an employment position at a fulfillment center); 
- identifying a sequence of steps specified in the electronic document (Fig. 3, paragraph [0036], The activities 301 through 303 may be provided based on the user’s ability to perform such activities based on the pre-assessment profile); 
- for each step in the sequence of steps (paragraph [0060], a media type may be selected for each activity step of the plurality of activity steps; paragraph [0033], The activity steps may be provided such that the learner receives one step at a time): 
extracting an instruction in the text format, corresponding to a first degree of guidance, for the step (paragraph [0032], media types for each activity steps of the plurality of activity steps may be identified, based on the an optimal use of resources available, a pre-assessment profile for the learner, and the designated activity. The media types may include, but are not limited to one or more or a combination of video, image, audio, text); 
initializing a block, in a set of blocks, for the step (paragraph [0033], The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device, a voice command, a tap, a gesture detected by a sensor or device, or the like; applicable activation initiates the first step of the steps which is the digital procedure);; and 
populating the instructional block with the instruction in the text format for the step  (paragraph [0064], TABLE 1 Media Type Graded Value Image or Text only);; 
- compiling the set of blocks into the digital procedure according to an order of the sequence of steps defined in the electronic document (paragraph [0069], If the activity step is not the last activity step, then the system loops back to step 316 such that a media type is selected for the next pending activity step).; 
- for a first step, in the sequence of steps (paragraph [0036], As shown in FIG. 3A, a mobile device 300 may provide a plurality of designated activities 301 through 303 based on a given learners personal profile; 301 is the first step), comprising a first instruction in the text format (paragraph [0033], the plurality of activity steps are provided to the learner via an output device, based on the identified media type): 
accessing the first instruction depicted in a second format corresponding to a second degree of guidance different from the first degree (paragraph [0064], TABLE 1 Media Type Graded Value Audio only); and 
accessing the first instruction depicted in a third format corresponding to a third degree of guidance greater than the first degree and the second degree (paragraph [0064], TABLE 1 Media Type (image and/or text));  
appending a first block, in the digital procedure, corresponding to the first step with the first instruction depicted in the second format and the first instruction depicted (paragraph [0064], Media types may all include text or may be paired with text to create a first media type and may not be paired with text to create a second media type. It will be understood that although a media type that provides a greater amount of information (e.g., video) is shown to have a higher graded value than a media type that provides a lesser amount of information (e.g., image));
setting a minimum instruction guidance specification, defining a minimum degree of guidance for the first instruction, for the first block (paragraph [0032], a pre-assessment profile may be generated for a learner for the designated activity. The pre-assessment profile may enable the system to better customize activity steps and/or media types for a user, as further disclosed herein; paragraph [0062], The optimal media type may be determined based on an analysis of the inputs provided when completing the pre-assessment profile such as, for example, by the learner, as shown in FIG. 2. The analysis may include comparing the inputs to pre-stored data, to the responses from other learners, or the like. Accordingly, the media type selected for a first leaner, for a given activity step, may be different than the media type selected for a second learner, for the same given activity step);
at a first time, serving the digital procedure to a computing device for presentation of instructions in the set of blocks to a user, in formats specified by the minimum instruction guidance specification (paragraph [0033], At step 150, the plurality of activity steps are provided to the learner via an output device, based on the identified media type. The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device, a voice command, a tap, a gesture detected by a sensor or device, or the like; applicable activation initiates the first step of the steps which is the digital procedure).
CLINTON does not teach:
a method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility:
an electronic document for a procedure in a facility; and 	
presentation of instructions to a user in the facility.
PANDIAN teaches:
a method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility (paragraph [0001], The invention relates to the field of control systems, including industrial or other process control systems. In particular, the invention enables context based provisioning of operator assistance within control systems in a plant or industry; paragraph [0004], Operation of control systems often rely on a set of standard operating procedure(s) (SOP(s))--which prescribe one or more methods (i.e. sequence of steps and/or operator actions) for operating the control systems);
an electronic document for a procedure in a facility (paragraph [0012], The invention additionally enables monitoring of operator compliance with standard operating procedures and/or best practices, and provides an intelligent and efficient context based triggering mechanism for providing guidance to control system operators); and 	
presentation of instructions to a user in the facility (paragraph [0082], modes of delivering operator guidance may rely on one or more "avatars" i.e. a representation of a human assistant.  Avatars may be voice based (i.e. may involve provision of audio guidance using voice instructions or comments) or video based (i.e. may involve provision of video guidance using a video representation or image of an individual or character, which appears on the HMI while simultaneously providing audio or text based instructions or comments)).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by PANDIAN, as the prior arts are in the same application field of providing instruction in different formats, and PANDIAN further teaches facility based operator procedure guidance. By incorporating PANDIAN into CLINTON would improve the integrity of CLINTON’s system by allowing context based provisioning of operator assistance within control systems in a plant or industry (PANDIAN, paragraph [0001).

As to dependent claim 21, the rejection of claim 19 is incorporated. CLINTON teaches the method of Claim 19: 
- wherein accessing the first instruction depicted in the second format comprises accessing the first instruction in an audio format corresponding to the second degree of guidance greater than the first degree (paragraph [0064], TABLE-US-00001 TABLE 1 Media Type Graded Value Image or Text only 1 Audio); 
- wherein accessing the first instruction depicted in the third format comprises accessing the first instruction in a video format corresponding to the third degree of guidance (paragraph [0064], TABLE 1 Media Type (image and/or text); video with audio has higher degree than text  or audio format; and also, Fig. 6A, Legend 601 show different media types corresponding to different degree grade, video only corresponding to grade 4)); and 
- further comprising, at the computing device: 
- initiating a current instance of the digital procedure (paragraph [0033], At step 150, the plurality of activity steps are provided to the learner via an output device, based on the identified media type. The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device, a voice command, a tap, a gesture detected by a sensor or device, or the like; applicable activation initiates the first step of the steps which is the digital procedure);
- accessing the minimum instruction guidance specification (paragraph [0062], The optimal media type may be determined based on an analysis of the inputs provided when completing the pre-assessment profile such as, for example, by the learner, as shown in FIG. 2. The analysis may include comparing the inputs to pre-stored data, to the responses from other learners, or the like. Accordingly, the media type selected for a first leaner, for a given activity step, may be different than the media type selected for a second learner, for the same given activity step);
in response to initiation of the first instructional block in the digital procedure (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303, for example, at the beginning of a training period; selecting 302 initiates the second step of the activity procedure): 
- selecting a particular format, from a set of formats depicting the first instruction in the first instructional block, corresponding to a particular degree of guidance (paragraph [0060], At step 140, a media type may be selected for each activity step of the plurality of activity steps. The media type may be based on the availability of resources, the availability of output devices, and/or one or more connections as well as the pre-assessment profile of a learner, a given activity step, a designated activity, or the like, or a combination thereof. The media type may be one or more of a video, audio, text, images, or the like, or a combination thereof); and 
- presenting the first instruction in the particular format to the user (paragraph [0063], activity steps may be provided to a learner based on the selected media type, as disclosed herein, and/or based on an output device selection); 
in response to selection of additional guidance for the first instruction, presenting the first presented content in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree (paragraph [0084], A low pre-assessment score may indicate that the user may perform the corresponding activity step with a higher amount of guidance such that a video media type may be selected. For example, the pre-assessment score for activity step 1 is 80 which is higher than the pre-assessment score for activity step 9, which is 90. As indicated in column 620, a media type may be allocated for each activity step based on the pre-assessment score. The media type for activity step 1 with the higher pre-assessment score is an image and the media type for activity step 9 with a lower pre-assessment score is a video; the video is the second format, which is a higher degree of guidance); 
- in response to completion of the first instructional block, initiating a second block in the digital procedure (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303, for example, at the beginning of a training period; selecting 302 initiates the second step of the activity procedure; and also paragraph [0069], If the activity step is not the last activity step, then the system loops back to step 316 such that a media type is selected for the next pending activity step).

As to dependent claim 12, the rejection of claim 1 is incorporated. CLINTON does not teach the method of Claim 1, wherein accessing the minimum instruction guidance specification assigned to the user comprises:
- accessing an historical record of instances of a set of digital procedures performed previously by a group of operators within the facility, the group of operators comprising the user, the set of digital procedures comprising the digital procedure; and 
in response to detecting a deviation event in the historical record, the deviation event related to the first instructional block during a previous instance of the digital procedure, setting the minimum instruction guidance specification for operators in the facility, for the first instructional block, for a redefined time interval.
PANDIAN teaches:
 accessing the minimum instruction guidance specification assigned to the user comprises:
- accessing an historical record of instances of a set of digital procedures performed previously by a group of operators within the facility, the group of operators comprising the user, the set of digital procedures comprising the digital procedure (paragraph [0012], the determination of event complexity is based on information relating to instances of the control system event previously encountered by the control system operator.  The determination of event complexity may be based on one or more of: (i) a number of times that the control system operator has previously encountered instances of the detected control system event); and 
in response to detecting a deviation event in the historical record, the deviation event related to the first instructional block during a previous instance of the digital procedure (paragraph [0061], in response to an identical instance of a control system event may include information on a number of parameters, including one or more of the number of times that operator has previously encountered instances of the control system event, the number of instances in which the operator has deviated from best practices associated with the control system event), setting the minimum instruction guidance specification for operators in the facility, for the first instructional block, for a predefined time interval (paragraph [0019], the complexity analyzer may be configured to determine event complexity based on one or more of: (vi) information describing rest or physical activity undertaken by the control system operator within a predefined time window).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by PANDIAN, as the prior arts are in the same application field of providing instruction in different formats, and PANDIAN further teaches facility operators guidance. By incorporating PANDIAN into CLINTON would improve the integrity of CLINTON’s system by allowing context based provisioning of operator assistance within control systems in a plant or industry (PANDIAN, paragraph [0001).

Claims 3-4 are rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) in view of HERNANDEZ et al. (US 20180367474 A1, hereinafter HERNANDEZ).

As to dependent claim 3, the rejection of claim 2 is incorporated. CLINTON teaches the method of Claim 2: 
wherein presenting the first instruction in the particular format to the user at the computing device comprises displaying instruction according to the minimum instruction guidance specification in response to initiation of the first instructional block (paragraph [0033], the plurality of activity steps are provided to the learner via an output device, based on the identified media type. The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device); and 
wherein presenting the first instruction in the second format (paragraph [0064],  Media types may all include text or may be paired with text to create a first media type and may not be paired with text to create a second media type); and
during playback of one format recording at the mobile device, receiving selection of further guidance for the first instruction, playing another format in response to selection of further guidance for the first instruction in response to selection of additional (paragraph [0061], For example, if a learner's available devices are not capable of providing a holographic image, then a media type that requires holographic images may not be selected, even if the user's pre-assessment profile indicates that the holographic images are the best media type for the learners improved performance. The media type may be selected based on one or more connections such as a connection between a learner’s device); 
playing back the video clip  (paragraph [0060],  The media type may be one or more of a video, audio, text, images, or the like, or a combination thereof. As a non-limiting example, a media type may be a video with an audio overlay such that the audio overlay describes the visuals provided in the video).
CLINTON does not teach:
playing back the audio recording by default;
during playback of the audio recording at a device, receiving selection of further guidance, and playing the video.
HERNANDEZ teaches:
playing back the audio recording by default (paragraph [0015], The default audio data 42 may include instructions for the client computing device 20 to play a default sound on a speaker 26 included in an output device suite 24 of the client computing device 20);
during playback of the audio recording at a device, receiving selection of further guidance, and playing the video (paragraph [0015], In response to receiving the communication 40, the client computing device 20 may display one or more text item, image, video, and/or interactive element on a display 28 included in the output device suite 24 based on the text data 44, image data 46, video data 47, and/or interactive element data 48 respectively).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by HERNANDEZ, as the prior arts are in the same application field of providing instruction in different formats, and HERNANDEZ further teaches other format in addition to default audio format. By incorporating HERNANDEZ into CLINTON would expand the utility of CLINTON’s system by allowing the output device suite 24 of the client computing device 20 may additionally or alternatively include other output devices configured to output other types of output (HERNANDEZ, paragraph [0015]).


As to dependent claim 4, the rejection of claim 3 is incorporated. CLINTON teaches the method of Claim 3: 
wherein accessing the digital procedure comprises accessing the digital procedure containing the first instructional block comprising the first instruction in the set of formats(paragraph [0033], the plurality of activity steps are provided to the learner via an output device, based on the identified media type. The activity steps may be provided to the user based on any applicable activation such as a user command provided via a device); and 
the set of formats further comprising an augmented reality overlay corresponding to a fourth degree of guidance greater than the third degree (paragraph [0042], An optimal media type preference may indicate a media type that the given learner learns better with (e.g., audio, hologram, augmented reality, virtual reality)); and 
in response to selection of further guidance for the first instruction, rendering the augmented reality overlay, aligned to features on a machine proximal the user, on an eyes-up display worn by the user ((paragraph [0084], A low pre-assessment score may indicate that the user may perform the corresponding activity step with a higher amount of guidance such that a video media type may be selected. For example, the pre-assessment score for activity step 1 is 80 which is higher than the pre-assessment score for activity step 9, which is 90. As indicated in column 620, a media type may be allocated for each activity step based on the pre-assessment score. The media type for activity step 1 with the higher pre-assessment score is an image and the media type for activity step 9 with a lower pre-assessment score is a video; the video is the second format, which is a higher degree of guidance); paragraph [0116], The response may be provided using a virtual/augmented reality delivery system that may enable the user to either remove herself from an environment or to augment the environment to provide the user with a helpful response. According to an implementation, a response may be to connect a user to a non-user via audio, video, virtual/augmented reality, and/or a hologram system such that the user is able to communicate with the non-user).


Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) and in view of Desai et al. (US 20180123938 A1, hereinafter Desai).

As to dependent claim 5, the rejection of claim 1 is incorporated. CLINTON teaches 
the method of Claim 1, wherein accessing the minimum instruction guidance specification assigned to the user comprises: 
- accessing an historical record of instances of the digital procedure performed previously by the user (paragraph [0102],  As an example, a learner's daily activity may be tracked and logged based on input provided to a device and may include the learners dietary intake, detection of bowel movements via a wearable device);
- based on the historical record, detecting operations related to the first instructional block during instances of the digital procedure performed previously by the user (paragraph [0102],  As an example, a learner's daily activity may be tracked and logged based on input provided to a device and may include the learners dietary intake, detection of bowel movements via a wearable device); and 
- setting the minimum instruction guidance specification for the user, for the first instructional block in the current instance of the digital procedure related to the first instructional block during instances of the digital procedure performed previously by the paragraph [0104], The activity step creation process 930 may also receive input regarding a pre-assessment profile 920. The pre-assessment profile, as discussed herein, may be designated activity specific and may be generated based on a learner's inputs to one or more prompts).
CLINTON does not teach:
detecting errors, and setting specification proportional to a rate of errors.
Desai teaches:
detecting errors, and setting specification proportional to a rate of errors (paragraph [0011], the commands, instructions, or other messages can be embodied as test cases or testing procedures, each specifically designed to test or verify certain aspects of performance (e.g., error rate)).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting errors, and setting specification proportional to a rate of errors as taught by Desai, as the prior arts are in the same application field of error recording. By incorporating Desai into CLINTON would expand the utility of CLINTON/’s system by allowing to test or verify certain aspects of performance (Desai, paragraph [0011]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) in view of Godzwon et al. (US 20080309463 A1, hereinafter Godzwon) and in view of Siegwart et al. (US 20090249353 A1, hereinafter Siegwart).

As to dependent claim 10, the rejection of claim 1 is incorporated. CLINTON teaches the method of Claim 1: 
- wherein accessing the digital procedure comprises accessing the digital procedure containing a sequence of blocks comprising the first instructional block and the second block (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303, for example, at the beginning of a training period; 301 and 302 are different blocks); 
- wherein accessing the minimum instruction guidance specification assigned to the user (paragraph [0106], a designated activity profile 940 may be provided to the activity step creation process 930) comprises: 
accessing a second minimum instruction guidance specification assigned to the user for blocks of the second type, the second minimum instruction guidance specification for blocks of the second type less than the minimum instruction guidance specification for blocks of the first type based on the historical record, setting the minimum instruction guidance specification for the group of operators (paragraph [0105], for example, based on the learners interaction with the activity steps, the feedback information, a learners progress as determined automatically by the system or as input by an individual, a learners well being, a learner's community or a community of individuals for whom data is collected, a learner's daily activities, travel, employment, social interactions, goals, aspirations, or the like).

the first instructional block of a first instructional block type and the second block of a second instructional block type,
-set specification for blocks of the first type, proportional to the frequency of errors related to instructional blocks of the first type. 
Godzwon teaches
the first instructional block of a first instructional block type and the second block of a second instructional block type (paragraph [0037], the sequence of steps continues in an enabling step 307 and establishes that operation of a second type is to be allowed by continued execution of operational instructions).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first instructional block of a first instructional block type and the second block of a second instructional block type, as taught by Godzwon, as the prior arts are in the same application field of device operating sequence. By incorporating Godzwon into CLINTON would expand the utility of CLINTON’s system by allowing a second type is to be allowed by continued execution of operational instructions (Godzwon, paragraph [0037]).
CLINTON/Godzwon does not teach:
set specification for blocks, proportional to the frequency of errors related to instructional blocks. 
Siegwart teaches:
 (paragraph [0045], The first receiver-operator curve 501 provides the absolute error rates, that is, the error rate as a proportion of the total number of indications). 
Since CLINTON/Godzwon teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate set specification for blocks, proportional to the frequency of errors related to instructional blocks, as taught by Siegwart, as the prior arts are in the same application field of device operating sequence. By incorporating Siegwart into CLINTON/Godzwon would expand the utility of CLINTON/Godzwon’s system by allowing providing the standard error rates (Siegwart, paragraph [0045]).

Claim 15 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) in view of SEKIMOTO et al. (US 20180136639 A1, hereinafter SEKIMOTO) and in view of CURTIS et al. (US 20160162772 A1, hereinafter CURTIS).

As to dependent claim 15, the rejection of claim 1 is incorporated. CLINTON does not teach the method of Claim 1, wherein accessing the digital procedure at the computing device comprises: 
- tracking a location of the computing device within the facility; 

- retrieving a list of digital procedures associated with the set of machines; 
- rendering the list of digital procedures on a display of the computing device; and 
loading the digital procedure from a database to the computing device in response to selection of the digital procedure, from the list of digital procedures, by the user.
SEKIMOTO teaches:
accessing the digital procedure at the computing device comprises: - retrieving a list of digital procedures; - rendering the list of digital procedures on a display of the computing device; and loading the digital procedure from a database to the computing device in response to selection of the digital procedure, from the list of digital procedures, by the user (paragraph [0136], the user refers to the list of procedure files (operation list) appearing on the touch panel 200 controlled by the display control unit 140, selects an intended operation (procedure file) from the operation list, and presses the start button for displaying a preview of the selected operation).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by SEKIMOTO, as the prior arts are in the same application field of error recording. By incorporating SEKIMOTO into CLINTON would expand the utility of CLINTON’s system by allowing providing a guidance for the selected operation (SEKIMOTO, paragraph [0162]).
CLINTON/SEKIMOTO does not teach:

- tracking a location of the computing device within the facility; 
- detecting a set of machines proximal the computing device based on the location of the computing device within the facility.
CURTIS teaches:
a digital procedures associated with a machine (paragraph [0056], upon scanning the first tag (e.g., 131/151), the scanning device determines that a procedure needs to be performed on the equipment within the corresponding room, and presents information to the user);
- tracking a location of the computing device within the facility (paragraph [0066], When the mobile device 330 is located within augmented reality glasses or interfaces with the external AR device 380 including the glasses, a user wearing the glasses is standing in front of or near the third tag (e.g., 133/153); 
- detecting a set of machines proximal the computing device based on the location of the computing device within the facility (paragraph [0056], upon scanning the first tag (e.g., 131/151), the scanning device determines that a procedure needs to be performed on the equipment within the corresponding room, and presents information to the user that will assist them in performing the procedure (e.g., the steps of the procedure, the next step of the procedure to perform, etc.).Examples of the procedure may include Standard Operating Procedures (SOPS)).
Since C CLINTON/SEKIMOTO teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by presenting information to the user that will assist them in performing the procedure (CURTIS, paragraph [0056]).

Claim 16 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) and in view of Michaelangelo et al. (US 20160027019 A1, hereinafter Michaelangelo).

As to dependent claim 16, the rejection of claim 1 is incorporated. CLINTON teaches the method of Claim 1: wherein initiating the second block comprises, in response to completion of the first instructional block, initiating the second block (Fig. 3, paragraph [0036], The user or an employer may select one or more of activities 301 through 303, for example, at the beginning of a training period; 301 and 302 are different blocks) comprising a second capture block configured to record data in a set of capture formats (paragraph [0070], feedback information may be automatically gathered based on one or more sensors capturing data regarding a learners performance of activity steps) comprising: 
manual data entry into the computing device; 
manual image capture at the computing device; and 
(paragraph [0082], a wearable device may be used to record a user's action as an activity step is provided to the user via a video media type).
CLINTON does not teach: 
accessing a capture mode specification assigned to the current instance of the digital procedure; and 
- further comprising, during the second capture block, prompting the user to record data in capture formats, in the set of capture formats, based on the capture mode specification.
Michaelangelo teaches:
accessing a capture mode specification assigned to the current instance of the digital procedure (paragraph [0069], an end user/agent module 438 that communicates with guide server 112 to receive and/or display guidance steps of one or more interactive guides); and 
- further comprising, during the second capture block, prompting the user to record data in capture formats, in the set of capture formats, based on the capture mode specification (paragraph [0067]-[0068], an optional image/video capture module 434 (e.g., a camera module) for processing a respective image or video captured by the optional image/video capture device 424; an optional audio input module 436 (e.g., a microphone module) for processing audio captured by the optional audio input device 420).
Since CLINTON teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective to receive and/or display guidance steps of one or more interactive guides (Michaelangelo, paragraph [0069]).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) and in view of Michaelangelo et al. (US 20160027019 A1, hereinafter Michaelangelo) in view of Godzwon et al. (US 20080309463 A1, hereinafter Godzwon) and in view of Siegwart et al. (US 20090249353 A1, hereinafter Siegwart).

As to dependent claim 17, the rejection of claim 16 is incorporated. CLINTON teaches the method of Claim 16, wherein accessing the capture mode specification assigned to the current instance of the digital procedure comprises: 
- accessing an historical record of instances of the digital procedure performed previously by the user (paragraph [0102], a learners personal profile may be generated based on a learners medical history/diagnosis 913); 
- based on the historical record, detecting errors related to the block during instances of the digital procedure performed previously by the user (paragraph [0111], For example, a user's baseline resting heart rate may be determined and the surrounding data associated with the first time may be stored as a deviation from the baseline resting heart rate (i.e., instead of a specific heart rate number));
defining the capture mode specification for the user (paragraph [0033], The assessment may be made based on one or more factors such as, but not limited to, the number of activity steps mastered, the media type required or used).
CLINTON/Michaelangelo does not teach:
detecting errors related to the second capture block,
to specify a quantity of capture formats for the second capture block in the current instance of the digital procedure proportional to a rate of errors related to the second capture block during instances of the digital procedure performed previously by the user.
	Godzwon teaches: 
to specify a quantity of capture formats for the second capture block in the current instance of the digital procedure related to the second capture block during instances of the digital procedure performed previously by the user (paragraph [0037], the sequence of steps continues in an enabling step 307 and establishes that operation of a second type is to be allowed by continued execution of operational instructions).
Since CLINTON/Michaelangelo teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to specify a quantity of capture formats for the second capture block in the current instance of the digital procedure related to the second capture block during instances of the digital procedure performed previously by the user, as taught by Godzwon, as the prior arts a second type is to be allowed by continued execution of operational instructions (Godzwon, paragraph [0037]).
CLINTON/Michaelangelo/Godzwon does not teach:
detecting errors related to the second capture block, and the digital procedure proportional to a rate of errors.
Siegwart teaches:
detecting errors related to the second capture block, and the digital procedure proportional to a rate of errors (paragraph [0045], The first receiver-operator curve 501 provides the absolute error rates, that is, the error rate as a proportion of the total number of indications). 
Since CLINTON/Michaelangelo/Godzwon teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting errors related to the second capture block, and the digital procedure proportional to a rate of errors, as taught by Siegwart, as the prior arts are in the same application field of device operating sequence. By incorporating Siegwart into CLINTON/Michaelangelo/Godzwon would expand the utility of CLINTON/Michaelangelo/Godzwon’s system by allowing providing the standard error rates (Siegwart, paragraph [0045]).

Claim 18 is rejected under AIA  35 U.S.C §103 as being unpatentable over CLINTON et al. (US 20200242952 A1, hereinafter CLINTON, with provisional filing date 10/11/2017) in view of Glass et al. (US 20070218432 A1, hereinafter Glass).

As to dependent claim 18, the rejection of claim 1 is incorporated. CLINTON teaches the method of Claim 1, further comprising: 
- recording a format, in the set of formats of the first instruction in the first instructional block, selected by the user in the set of formats of the first instruction in the first instructional block, selected by the user during the current instance of the digital procedure (paragraph [0040], Using an iterative prompt may provide robust information, which uses time as a factor, at least in part, in order to generate a pre-assessment profile.); and 
- during a second instance of the digital procedure succeeding the current instance of the digital procedure at the computing device (paragraph [0040], A week later, the learner may be provided the same or similar prompt 230 with multiple choice responses 231, 232, and 233, and the system my generate a pre-assessment profile based at least in part on the similarity or difference in the response to the first prompt 210 and second prompt 230): 
accessing an updated minimum instruction guidance specification assigned to the user for the second instance of the digital procedure (paragraph [0042], The pre-assessment profile for a given learner may be updated based on continuous use of the system by the given learner for the designated activity associated with the pre-assessment profile. For example, the media type preference for the learner may be updated based on assessing the learners ability to perform the designated activity one or more times); and 
in response to initiation of the first instructional block in the digital procedure during the second instance of the digital procedure (paragraph [0043], The activity steps may be generated based at least in part on the pre-assessment profile of a learner. As a non-limiting example, the pre-assessment profile of a first learner may indicate that the learner is capable of creating a three-dimensional box from a cardboard cutout with perforated edges): 
in response to the format corresponding to a degree of guidance less than the updated minimum instruction guidance specification, presenting the first instruction in a second particular format, in the set of formats, corresponding to a second particular degree of guidance approximating the updated minimum instruction guidance specification (paragraph [0042], For example, the media type preference for the learner may be updated based on assessing the learners ability to perform the designated activity one or more times); and 
in response to the format corresponding to a degree of guidance greater than the updated minimum instruction guidance specification, presenting the first instruction in the format (paragraph [0042], An optimal media type preference may indicate a media type that the given learner learns better with (e.g., audio, hologram, augmented reality, virtual reality, video, video+audio, video+text, audio+text etc.). Alternatively or in addition, the optimal media type preference may indicate a media type for given activity steps or activity step types).
CLINTON does not teach:

	Glass teaches:
	the user-elected format, and presenting the first instruction in the user-elected format by default (paragraph [0049], by recording the presenter's ability to make the 
presentation with a default set of text presentation format instructions, then configuring the text presentation format instructions so that the text displayed for the presenter would be made easier to read during portions of the presentation).
Since CLINTON/ teaches a method of presenting instructional content in different formats, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Glass, as the prior arts are in the same application field of error recording. By incorporating Glass into CLINTON would expand the utility of CLINTON’s system by allowing the text displayed for the presenter would be made easier to read during portions of the presentation (Glass, paragraph [0049]).

Allowable Subject Matter
Claims 6-9, 11, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143